IN THE COURT OF APPEALS OF IOWA

                                    No. 22-0890
                                Filed July 20, 2022


IN THE INTEREST OF L.B.,
Minor Child,

K.R., Mother,
       Appellant.
________________________________________________________________

       Appeal    from   the    Iowa   District   Court   for   Appanoose   County,

William S. Owens, Associate Juvenile Judge.



       A mother appeals the termination of her parental rights to her child.

AFFIRMED.



       Jonathan Willier, Centerville, for appellant mother.

       Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee State.

       Debra A. George of Griffing & George Law Firm, Centerville, attorney and

guardian ad litem for minor child.



       Considered by May, P.J., and Greer and Chicchelly, JJ.
                                         2


CHICCHELLY, Judge.

      A mother appeals the termination of her parental rights to her ten-year-old

child. She argues against termination based on the child’s best interests and three

circumstances set forth in Iowa Code section 232.116(3) (2022). After a de novo

review of the record, see In re B.H.A., 938 N.W.2d 227, 232 (Iowa 2020), we affirm

the order terminating the mother’s parental rights.

      The child came to the attention of the Iowa Department of Human Services

(DHS) in March 2020 over concerns about the mother’s methamphetamine use.

That July, the juvenile court adjudicated the child to be “a child in need of

assistance” (CINA) but left the child in the mother’s care.1 The court modified the

dispositional order to remove the child after the mother tested positive for

methamphetamine in November 2020.2

      The mother made little progress during the CINA proceedings. She was

inconsistent in participating with the services offered to her. She completed four

substance-abuse evaluations but never succeeded in following through with the

recommended      treatment.3      She   tested   positive   for   or   admitted   to

methamphetamine use in June, September, and October 2021. In January 2022,

she admitted she was using methamphetamine every other day and had

maintained sobriety only for short periods.



1 This court affirmed the CINA adjudication on one ground and reversed on
another. In re L.B., No. 20-1164, 2020 WL 6482087, at *2 (Iowa Ct. App. Nov. 4,
2020).
2 This court affirmed the modification. In re L.B., No. 20-1662, 2021 WL 1400089,

at *3 (Iowa Ct. App. Apr. 14, 2021).
3 The mother began outpatient treatment in July 2021, but she failed to attend

consistently and eventually stopped going.
                                          3


         When the mother failed to begin residential treatment as planned in March

2022, two years after the concerns about her methamphetamine use came to the

DHS’s attention, the State petitioned to terminate her parental rights. At the time

of the termination hearing, the mother awaited sentencing on criminal charges, had

been evicted from her residence, and had not visited the child in two months. The

juvenile court found clear and convincing evidence that the child could not be

returned to the mother and terminated the mother’s parental rights under Iowa

Code section 232.116(1)(f).4

         The mother contends termination is not in the child’s best interests. In

determining best interests, we “give primary consideration to the child’s safety” and

“the best placement for furthering the long-term nurturing and growth of the child.”

Iowa Code § 232.116(2).       We must also consider “the physical, mental, and

emotional condition and needs of the child.” Id.

         Clear and convincing evidence shows that termination is in the child’s best

interests. The CINA adjudication was two years ago. The child has not been in

the mother’s care for eighteen months. Despite the offer of services to help the

mother address the circumstances that led to the CINA adjudication—mainly, the

mother’s methamphetamine use—the mother was in no better position to provide

the child with a safe and permanent home at the termination hearing than she had

been at the time of the child’s removal. See In re H.S., 805 N.W.2d 737, 748 (Iowa

2011) (noting that the legislature “has significantly, and not too subtly, identified a

child’s safety and . . . need for a permanent home as the defining elements in a



4   The mother does not challenge the grounds for termination.
                                            4


child’s best interests” (citation omitted)). If anything, the mother’s position has

worsened due to her criminal convictions and loss of housing.

       “It is well-settled law that we cannot deprive a child of permanency after the

State has proved a ground for termination under section 232.116(1) by hoping

someday a parent will learn to be a parent and be able to provide a stable home

for the child.” In re A.M., 843 N.W.2d 100, 112 (Iowa 2014) (citation omitted). The

mother’s past performance suggests the quality of future care that she can provide.

B.H.A., 938 N.W.2d at 233. That performance falls far short. Meanwhile, the child

is integrated into a relative placement. Terminating the mother’s parental rights

will allow for the child’s adoption. Both the DHS worker and the guardian ad litem

recommended termination as serving the child’s best interests.

       The mother also contends the juvenile court failed to give sufficient weight

to section 232.116(3). That subsection states that “[t]he court need not terminate

the relationship between the parent and child” under specific circumstances. Iowa

Code § 232.116(3).      The mother argues three of those circumstances apply:

(1) “[a] relative has legal custody of the child,” id. § 232.116(3)(a); (2) “[t]he child is

over ten years of age and objects to the termination,” id. § 232.116(3)(b); and

(3) “termination would be detrimental to the child at the time due to the closeness

of the parent-child relationship,” see id. § 232.116(3)(c). But even if the mother

meets her burden of showing one of these circumstances exists, it does not

automatically prevent termination of her parental rights.          See In re A.S., 906

N.W.2d 467, 475 (Iowa 2018). The court has discretion in deciding whether to

preserve the parent-child relationship based on the facts before us and the child’s

best interests. See id.
                                         5


       None of the circumstances cited by the mother warrants preserving the

mother’s parental rights. Although the child was placed with a relative at the time

of termination, the DHS had legal custody of the child. Section 232.116(3)(a) is

inapplicable. The child is ten, not over ten. Section 232.116(3)(b) is inapplicable.

Although a parent-child bond exists, there is no evidence that termination will be

“detrimental” to the child. Section 232.116(3)(c) is inapplicable. But even if one of

these circumstances applied, it would not change our conclusion about the child’s

best interests. Because termination is in the child’s best interests, we affirm.

       AFFIRMED.